Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt of preliminary amendment filed on 06/10/2020 is acknowledged. Claims 1-10 have been amended. Thus, claims 1-10 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/10/2020 and 10/20/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
in a secured mode at a transmission frequency of 300 to 500 MHz and in a non-secured mode at a transmission frequency of 406 MHz” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what is a secured mode and what is a non-secured mode?
The claim fails to recite sufficiently definite structure, material or acts for achieving the functional result recited in the claim to reasonably apprise one of ordinary skill in the art of the scope of the claim.
Note: for compact prosecution purposes, the examiner interprets the claims above as best understood in the rejection below.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Salam (WO 0220344 A1).
Regarding claim 1, Salam discloses an autonomous locator beacon (which is a rescue system includes a device 1 that is buoyant in water comprises a hollow 
a transmit antenna (which is an aerial 5, see fig. 1-2); 
a protective casing (which a plastic cylinder 2) comprising a power supply (which is a power supply means), (see fig. 1 and 3); and 
a generator of radio signals (which is a radio signal generator 4) connected to the transmit antenna (5) for transmitting the generated signals (see fig.1-2), said transmit antenna (5) being capable of taking a deployed position and a folded position, wherein, in the folded position, said transmit antenna (5) is wound about said protective casing (2), (see fig. 1-2, page 2, lines 1-13: when the beacon 1 is not being used, the antenna 5 is wound about the cylinder 2 and held in this wound state by the rotating lever 6, as shown in fig. 2).
Regarding claim 2, Salam discloses the autonomous locator beacon according to claim 1, wherein the power supply comprises at least one battery (which is a power battery 3) and at least one ultracapacitor (which is a capacitor 20), (see fig. 3, page 2, lines 25-36, and page 3, lines 1-8).
Regarding claim 3, Salam discloses the autonomous locator beacon according to claim 2, wherein said at least one battery (3) is situated in a housing of said protective casing (2) tightly sealed off by a detachable lid, said lid being covered by a portion of said transmit antenna (5) when this antenna is in folded position (see fig. 1-2, page 2, lines 10-24, metallic screw cap 10 is removable for battery replacement and has a water-tight seal not shown; the battery 3 is located in a recess of said protective 
Regarding claim 4, Salam discloses the autonomous locator beacon according to claim 1, wherein said transmit antenna (5) is constituted by a flexible metallic plate coated at least partially by a protective polymer (see page 2, lines 1-2 and 9-10: cylinder 2 may be of plastic. An aerial 5 is attached to cylinder 2; and aerial 5 is preferably coated with insulating material at least at its lower part).
Regarding claim 5, Salam discloses the autonomous locator beacon according to claim 1, wherein said transmit antenna (5) is held in the folded position about the protective casing (2) through a reversible blocking element (via a rotatable lever 6) fixedly attached to the protective casing (2), (see fig. 1-2, page 2, lines 2-7).
Regarding claim 6, Salam discloses the autonomous locator beacon according to claim 1, wherein: said at least one battery (3) is situated in a housing of said protective casing (2) tightly sealed off by a detachable lid, said lid being covered by a portion of said transmit antenna (5) when the antenna is in folded position, in the position where the transmit antenna is folded about said protective casing (2), the blocking element (6) covers said lid (see fig. 1-2).
Regarding claim 9, Salam discloses the autonomous locator beacon according to claim 1, wherein said transmit antenna (5) is mounted detachably on said protective casing (2), (see fig. 1, page 2, lines 1-2).
Regarding claim 10, Salam discloses the autonomous locator beacon according to claim 1, wherein said transmit antenna (5) is housed in a peripheral groove of said protective casing (2), (see fig. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Salam (WO 0220344 A1) in view of Lacy et al. (GB 2529404 A).
Regarding claim 7, Salam discloses all the limitations of the autonomous locator beacon according to claim 1, except for specifying that wherein the autonomous locator beacon is configured to emit signals in a secured mode at a transmission frequency of 300 to 500 MHz and in a non-secured mode at a transmission frequency of 406 MHz.
Lacy, on the other hand, discloses a common use of personal location devices is in maritime locations where they may be referred to as man overboard devices, personal locator beacons or maritime survivor location devices. Such devices are personal safety devices designed to alert search and rescue services and to allow search and rescue services to quickly locate users in the event of an emergency. They have been of particular interest at sea. Typically, the personal location device includes a global positioning system (GPS) receiver to pinpoint the location which is transmitted on a 20 + distress frequency, such as 406 MHz. A homing transmitter is also typically provided to guide rescuers at the scene (see fig. 1-2, page 1, lines 12-21).
However, it is well known that when a locator beacon is activated, it emits a distress signal on the 121.5 MHz and 406 MHz frequencies; and the locator beacon is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the locator beacon as taught by Salam in combine with Lacy in order configured to emit signals in a secured mode at a transmission frequency of 300 to 500 MHz and in a non-secured mode at a transmission frequency of 406 MHz.
Such beacons accordingly require a radio antenna that can provide radio transmissions in a variety of wavelengths, including a distress frequency, and also wavelengths suitable for communication with the local vessels, including the vessel previously carrying the user of the personal location device (see page 1, lines 22-26 by Lacy).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        02/07/2022